                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


OMORUYI NATHANIEL OBASOGIE,                      )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )          No. 4:15-CV-1675 CAS
                                                 )
JEFFREY NORMAN, et al.,                          )
                                                 )
               Respondents.                      )

                                            ORDER

       This matter is before the Court on state prisoner Omoruyi Nathaniel Obasogie’s action

pursuant to 28 U.S.C. § 2254. This case was referred to United States Magistrate Judge David D.

Noce for report and recommendation on all dispositive matters and for final disposition on all non-

dispositive matters, pursuant to 28 U.S.C. § 636(b).

       On March 18, 2019, Judge Noce filed a Report and Recommendation of United States

Magistrate Judge which recommended that petitioner’s original and amended petitions for writ of

habeas corpus be denied.      No objections were filed to the Magistrate Judge’s Report and

Recommendation within the time permitted.

       After careful review of the record, the Court concurs in the recommendation of the

Magistrate Judge.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of United States

Magistrate Judge is sustained, adopted and incorporated herein. [Doc. 31]

       IT IS FURTHER ORDERED that Omoruyi Nathaniel Obasogie’s original and amended

Petitions for Writ of Habeas Corpus pursuant to Title 28 U.S.C. § 2254 are DENIED. [Docs. 1, 8]
       IT IS FURTHER ORDERED that this matter is DISMISSED, with no further action to

take place herein.

       An appropriate judgment will accompany this Order.




                                                 __________________________________
                                                 CHARLES A. SHAW
                                                 UNITED STATES DISTRICT JUDGE


Dated this 29th day of March, 2019.




                                             2
